Citation Nr: 1048316	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  08-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than September 15, 
2005, for the grant of service connection for prostate cancer.

2.  Entitlement to an effective date earlier than September 15, 
2005, for the grant of service connection for bilateral hearing 
loss.

3.  Entitlement to an effective date earlier than September 15, 
2005, for the grant of service connection for osteoarthritis of 
both knees.

4.  Entitlement to an effective date earlier than September 15, 
2005, for the grant of service connection for degenerative joint 
disease of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from December 1957 to November 
1981.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, and from a November 2007 decision by the RO in San 
Diego, California.  Jurisdiction over the case is currently held 
by the RO in Montgomery, Alabama.

The Veteran testified before the undersigned at a hearing held at 
the RO in August 2010.  A transcript of the hearing has been 
associated with the claim file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking an earlier effective date for the grant of 
service connection for prostate cancer, bilateral hearing loss, 
osteoarthritis in both knees and degenerative joint disease in 
the left shoulder.  He alleges that he filed an informal claim 
with a California RO in October 2004, and that the grant of 
service connection therefore should date back to that informal 
claim.

At his hearing, the Veteran testified that he filed an informal 
claim in October 2004.  The Board notes that the record contains 
a photocopy of a statement from the Veteran, dated in September 
2004, wherein he states he would like to be service connected for 
prostate cancer, hearing loss, tinnitus, and injuries to both 
knees and the left shoulder.  The second page of the statement 
has a partially visible date stamp showing the month of October.  
Unfortunately, the year is illegible.  The Veteran alleges that 
he submitted this statement to his representative, who then filed 
it with the RO.  That representative apparently is now deceased.  
The Veteran has further argued that it is possible that the 
informal claim of 2004 was filed under the wrong Social Security 
number.  He argues that it is possible the numbers "5" in his 
Social Security number were confused for "9s".  

In order to ensure due process, the Board will remand the claim 
for the RO to investigate whether there is a claims file with the 
alternative file number referenced by the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should determine whether a 
claims file exists under the number xxx-
xx-x998 (where the 'x's represent the 
corresponding numbers to the Veteran's 
claims file number).  If the RO determines 
that such a claims file does exist, the RO 
should arrange for the temporary transfer 
of that claims file to the RO for review 
to determine whether any correspondence 
from the Veteran was placed in that claims 
folder.  The RO should ensure that its 
effort to confirm the existence of that 
second claims file is clearly documented.

2.  Thereafter the RO should readjudicate 
the issues on appeal.  If the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

